Name: 80/805/EEC: Commission Decision of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from New Zealand
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  animal product;  agricultural activity;  health;  tariff policy;  international trade
 Date Published: 1980-09-09

 Avis juridique important|31980D080580/805/EEC: Commission Decision of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from New Zealand Official Journal L 236 , 09/09/1980 P. 0028 - 0030 Finnish special edition: Chapter 3 Volume 12 P. 0110 Greek special edition: Chapter 03 Volume 30 P. 0168 Swedish special edition: Chapter 3 Volume 12 P. 0110 Spanish special edition: Chapter 03 Volume 19 P. 0028 Portuguese special edition Chapter 03 Volume 19 P. 0028 COMMISSION DECISION of 25 July 1980 concerning animal health conditions and veterinary certification for the importation of fresh meat from New Zealand (80/805/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 16 thereof, Whereas following a Community veterinary mission it appears that the animal health situation in New Zealand is excellent, stable and completely controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas, in addition, by letter of 4 June 1980 the responsible veterinary authorities of New Zealand have confirmed that New Zealand has for at least 12 months been free from rinderpest, foot and mouth disease, African swine fever, classical swine fever, contagious porcine paralysis (Teschen disease) and swine vesicular disease and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible veterinary authorities of New Zealand have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours at the latest, of the confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against any of them; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation from New Zealand of fresh meat of bovine animals, swine, sheep, goats and domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply with effect from 1 January 1981. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 July 1980. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 302, 31.12.1972, p. 28. (2)OJ No L 26, 31.1.1977, p. 81. ANNEX >PIC FILE= "T0013559"> >PIC FILE= "T0013560">